Citation Nr: 1126796	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.

2. Entitlement to a compensable rating for post-operative prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss and post-operative prostate cancer, both rated 0 percent, effective from April 11, 2007 (date of claim).  In May 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

At the May 2011 videoconference hearing, the Veteran testified that, since his November 2007 VA audiological evaluation and November 2007 VA genitourinary examination, his bilateral hearing loss and post-operative prostate cancer residuals have increased in severity.  Specifically, with respect to his bilateral hearing loss, the Veteran stated he had difficulty hearing everyday sounds as well as personal conversations.  He also indicated that hearing aids had been recommended for his use, and although he was not yet using them, he would be looking into getting hearing aids from VA.  As for his post-operative prostate cancer disability, the Veteran stated he used the bathroom approximately every 1 to 2 hours, and got up at least 3 times a night for the same.  He also had to wear pads and changed them approximately 3 to 4 times a day.  Notably, at the time of the Veteran's November 2007 VA examination, he reported having stress urinary leakage only once a week, and did not use any pads or diapers.  In light of the allegations of worsening conditions and the extent of time since the Veteran was last examined, another VA examination is necessary.  38 C.F.R. § 3.327(a).

The Veteran also testified that he continues to receive treatment for his claimed disabilities, and noted in particular that he had discussed his frequent urination problem with his urologist.  A review of the claims file shows that the only treatment records associated with the record are October 2006 to January 2007 private treatment records from Dr. T.J.B.  However, the United States Court of Appeals for Veterans Claims (Court) has held that where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, it is necessary to obtain any records of treatment the Veteran has received for his bilateral hearing loss disability and his post-operative prostate cancer residuals during the appeal period (i.e., those records not already associated with the claims file).  

Furthermore, the Board directs the RO's attention to the Court's holding in, Savage v. Shinseki, No. 09-4406, 2011 WL 13796 (Vet. App. Jan. 4, 2011), that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report cannot otherwise be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  As the Veteran previously submitted an August 2007 private audiometry report in support of his bilateral hearing loss claim, the RO must consider the applicability of Savage when the matters are readjudicated.

Accordingly, the case is REMANDED for the following:

1. 	The RO should ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his bilateral hearing loss disability and post-operative prostate cancer, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified.  The RO should specifically request that the Veteran identify the urologist mentioned during the May 2011 videoconference hearing, and obtain complete treatment records from that provider.

2. 	The RO should then arrange for the Veteran to be afforded an audiological evaluation (with audiometric studies) to determine the current severity of his service-connected bilateral hearing loss.  In addition to dictating the objective test results, the examiner should elicit from the Veteran information as to how his hearing loss affects his daily living, and then comment on the expected impact the degree of hearing loss shown would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints are consistent with his level of hearing loss).

The examiner should also interpret the findings (i.e., the puretone threshold results) reported in the August 2007 private audiometry report.  If they are inconsistent with the findings on November 2007 and current VA audiological evaluations, the examiner should comment as to the possible reasons for such inconsistency.  The examiner should explain the rationale for all opinions given.

3. 	The RO should also arrange for a genitourinary examination of the Veteran by an urologist (or other appropriate physician) to determine the current severity of his service-connected post-operative prostate cancer residuals.  The Veteran's claims file (to include this remand) must be reviewed by the examiner, who should note the Veteran's documented medical history and his assertions.  Any indicated tests or studies should be completed, and all clinical findings should be reported in detail.

The examiner should specifically indicate the Veteran's urinary frequency and whether his residuals of prostate cancer are manifested by leakage, and, if so, whether it requires the wearing of absorbent materials.  If the Veteran requires the wearing of absorbent materials, the examiner should note the number of times daily the materials require changing.  The examiner should additionally comment on whether the Veteran's stated frequency of changing absorbent materials is consistent with the disability picture presented by his medical record/objective examination findings.  The examiner should explain the rationale for all opinions given.

4. 	The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

